Citation Nr: 0840539	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-41 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1967 to October 1981.  He died in April 
1997.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Procedural history

Service connection for cause of the veteran's death was 
denied in a March 1998 rating decision by the RO in Waco, 
Texas which the appellant did not appeal. 

In July 2003, the appellant filed to reopen the previously-
denied claim of entitlement to service connection for the 
cause of the veteran's death.  The claim was denied on the 
merits in the above-referenced February 2004 rating decision.  
The appellant requested review by a decision review officer 
(DRO), who conducted a de novo review of the claim and 
confirmed the RO's findings in a February 2007 supplemental 
statement of the case (SSOC). 

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the San 
Antonio, Texas VA office.  A transcript of the hearing has 
been associated with the claims folder.

Clarification of issue on appeal

As mentioned above, the RO decided the appellant's claim on 
the merits in February 2004, rather than determining whether 
the appellant has submitted new and material evidence to 
reopen the previousy denied claim.  See 38 U.S.C.A. § 5108 
(West 2002).  The appellant has not been prejudiced by the 
RO's adjudicating the claim on its merits because in so doing 
the RO accorded this claim more consideration than was 
warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  
In fairness to the appellant, the Board will likewise proceed 
to a decision on the merits.


FINDINGS OF FACT

1.  The veteran served on active duty in the United States 
Air Force from August 1967 to October 1981.

2.  The veteran died in April 1997.  The death certificate 
lists the cause of death as atherosclerotic cardiovascular 
disease.

3.  At the time of the veteran's death, service connection 
was in effect for the following: bilateral pterygium, 
evaluated at 0% disabling; right fifth finger residuals 
fracture, evaluated at 0% disabling; and a right acetabulum 
residuals fracture, evaluated at 0% disabling.  

4.  The medical evidence of record does not indicate or even 
suggest that a relationship exists between the veteran's 
military service and his death. 




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
veteran's death in a letter from the RO dated July 28, 2003, 
including the necessity of evidence "that the veteran died 
from a service-connected injury or disease."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced July 2003 letter, as well as an additional letter 
form the RO dated February 15, 2006, whereby the appellant 
was advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised in the letters that 
VA would assist her with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  With respect to private treatment records, 
the letters informed the appellant that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
July 2003 letter asked that the appellant complete such so 
that the VA could obtain private records on her behalf.  

The February 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about your records so that we can request them 
from the person or agency that has it.  If the holder of the 
records declines to give us the records, asks for a fee to 
provide them, or VA otherwise cannot get the evidence, we'll 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letter.]  See also the July 2003 VCAA letter at page 
5.  

The appellant was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  See the February 2006 
letter, page 1.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  
The amendments, which apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008, removed 
the notice provision requiring VA to request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.]


Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the appellant's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the appellant 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The appellant was not provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date.  Element (4) is inapplicable in this death 
claim.  Because the appellant's claim is being denied, 
element (5), effective date, is moot.

The Board notes that the appellant was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claim in February 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the July 2003 and 
the February 2006 VCAA letters, the appellant was allowed the 
opportunity to present evidence and argument in response.  
The  claim was readjudicated in the February 2007 
Supplemental Statement of the Case, after the appellant 
submitted more evidence.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  

The appellant has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
appellant in the timing of the VCAA notice.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained VA and private treatment 
records of the veteran, the veteran's service medical 
records, and the veteran's autopsy report.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).
  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2007).

Analysis

The veteran died in April 1997, 16 years after his separation 
from service, at the age of 48.  The veteran's death 
certificate lists the cause of death as atherosclerotic 
cardiovascular disease. 

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that an in-
service respiratory condition caused or contributed to the 
cause of his death.  See, e.g., her March 2006 statement.  
The appellant has identified no other possible service-
related cause of the veteran's death.  

[The Board notes that at the time of his death in 1997 the 
veteran was service connected for bilateral pterygium, 
residuals of a right fifth finger fracture, and a residuals 
of a right acetabulum fracture, all of which were rated 
noncompensably disabling.  However, the medical records, the 
death certificate, and the autopsy report did not refer to 
any of these disabilities in discussing the veteran's death, 
and the appellant has not contended that any of these 
insignificant disabilities was related to he veteran's 
death.]    

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no question that element (1) has been met.  There 
also is no question that he died of cardiovascular disease.  

With respect to element (2), a review of the evidence does 
not suggest that cardiovascular disease was present in 
service or within the one year presumptive period after 
service [i.e., by October 1982].  

The veteran's service medical records were negative as to 
heart problems.  There is no mention of a cardiac disorder or 
heart trouble.  On the contrary, chest X-ray results in July 
1977 indicated "no evidence of active pulmonary disease or 
cardiac abnormality."  Chest X-ray results in July 1979 
indicated "the heart size to be normal."  A service medical 
examination in August 1979 indicated a normal lung, chest, 
and heart evaluation.  Chest X-ray results in February 1980 
indicated "normal films of the chest."  Finally, chest X-
ray results from an August 1982 VA examination indicated that 
"The lung fields are clear.  The heart is normal in size."  
Moreover, there are no reports of abnormal blood pressure in 
the veteran's service medical records, and the veteran did 
not contact VA during his lifetime alleging any chest pain or 
heart problems.

The veteran's fatal atherosclerotic cardiovascular disease 
was initially diagnosed almost 16 years after service, long 
after the presumptive period in 38 C.F.R. § 3.309(a).  The 
Board places great weight on probative value on the absence 
of relevant medical evidence for the long period encompassing 
the veteran's service from 1968 to 1981 and extending to 
1997.  

In short, a preponderance of the evidence is against the 
appellant's claim on the crucial matter of in-service heart 
disease.  The claim fails on this basis.

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  A thorough review of the 
medical treatment records does not indicate that any health 
care provider has made any connection between the veteran's 
fatal atherosclerotic cardiovascular disease and his military 
service.

The appellant and her representative have pointed to an in-
service July 9, 1979 
x-ray which was consistent with chronic bronchitis, with very 
small densities in both lungs due to an old granulomatous 
disease.  Setting aside the fact that as discussed above 
subsequent chest x-rays later in 1979, in 1980 and in 1982 
were all normal as to the lungs as well as the heart, there 
is absolutely no indication that the abnormal x-ray had 
anything to do with the veteran's heart.  

February 1997 medical treatment records indicate worsening 
respiratory conditions, and the April 1997 autopsy report 
indicates pulmonary edema of the veteran's lungs at the time 
of death.  That report, however, pertinently lists the 
veteran's cause of death solely as cardiac arrhythmia.  No 
link was established between the veteran's lung condition and 
his fatal cardiovascular disease in any medical report, much 
less any connection between the one isolated 1979 x-ray and 
either respiratory or heart problems in 1997.  

To the extent the appellant and her representative now argue 
that the veteran's atherosclerotic cardiovascular disease 
resulted from some in-service respiratory condition, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the appellant's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
cause of death.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


